‘:.


                                                                                                                     -       .   t
l     .
      .
     .*



 $    .-         ..‘.,;..                  .”

t
r3

!&3
;a                                  OF&E        OF THE, ATTORNEY           GENERAL          0~    TEXA&
 to
I(Q*OYem SLLLIIll                                            AUSTIN
                                                                                       .:         ‘..,
                                                                                                  ,yl, ”   ,y


               &x&able    Cikrlee A. Tosch
               county ;.uditor, il3113.3County                             .,‘.        - ‘. .I                  .,
               Records auildizz~
               Dallua. 2, Texas                                    .
               ’                  :                                    :
                           (.        . .



               Dear i4r:

                :                    :.          ..’
           .
                           .        ‘.




                                “1 zn in houbt as to thb’legallty oi’t’ho kxpdn-
                          diture of County fun2;‘sfor such purchases md ~there-
                          .kore respectfully requsst your .o?iaion aith reference
                        -~ to the          richt  and ~powter of   i)allas        COunty     to     SO UScf the
                           county          SuXds.                                                   1
                                .
                    .
                               “In explanatioa of the 2rosoe:d purchroe      of nn  ’                                    ’
                          autozoblle or *st3tion WS~O3’ f0” the uee of ths County
                          Jud&a 1x1 3.cmacy proccedinc.;n, 1 by3 to :sdviso that In
                                 >   “’   -”                        ,.    “.



:.   .



                           ,.‘
                            .

                                 .   .,
               'Dana3 Comty the Cousty Court conduct.3 %ts 1Wnuy
                procsedlngs in tbs County TtscoxdS BuLldloD which i3
               :.at lsU.at five &la3 fro5 ths City-COUZIty ~~03pita.l
             _ where luastj.cs too I.11or too violeat to be brought
         .      into Court geraoxally tire Coill’luCd. ‘:Yherethe luna-
                tic i3 sltbsr too 111 or too violsut to be brought
                into Court, Lt Sa necesanry for t!m jury in such
                lunacy proosedings to be trunsportcd to the City-
                County Zos?itnl to v&w     the acouscd.  For the Past
                Ssvsral yesrs the Court hss transported the jurors
                 in taxicab:,'at considerable exse;las. At the present
                time, la addition to-the expense, XQ LCTO experiencing
                considerable difficulty in obtaining taxicabs, sod
                it sill  be a goat   s&viin&~ to the County bath in money
                and convenience of the juror3 it the county c-m purchsse
                ah autonobile or 'station wigon' capable of hauling at
                least six persona to be used in the tram?ortation     of
              - jurcrs~in these proceedings.

                      With reference to the proposed purchase of an
             -. autoziobilc to be used by the Tax Assessor-Collector,
                I advise that in Dallas County thexe npgs3rs.a neces-
               . Sity fox the US% of suah ahtonobile by the Tar Assessor-
                 Collector in driving over the County to visw a3d apgraige
                 property, and alEo in the establlshmnt    of branch offices
                 during the rush collection ~)ariods whep the ad valores
                 ad notor vshicle taxes are collscted.     The Co,~3i33ionsr3'
                 COUl% 10 Of the opinion that considerable   savings to Dal-
                 las COUnty can be affected'if the County purc;?ases an
                ,autozmbile for ,this purposa rather than allowing   the 'D2.x
                 Assessor-Collector travelin& er>ense on a >er mi,leage
                 basis.            .

                      %ith   reference    to th5, proposed purchase of an
                autozmblls for the 2robrtion Officer, I beg to advisa
                 that this auto&bile      will be used 'cblofly in tramaort-
               .ing juveniles to thn BOYS' and Girls' Trainiq        schools
                 ln G+ux3v~lie     and Gateavillc, 0s well as fn trnveling
                over Dall~s.County in the ~crforumms        of his official
                 datics pcrtrlniq      to juvenils ca3es.   Ths Cwmisuioners
                 Court 23 also of the’oginlon      that cocnidorable savinGa
                 to iIslla3 County can.ba effected if the County purchssss
                 an autonubila for this ;urposs rather than allowing the
                 3rsb3tion Officer trurslin~ eqense on 3. per aile3Ca
                 basis.
                                                    ..
                                           .
                                                         ‘;.~,.
                                                         ,
    ~onordble Ckf.~rlesA. Bosch? ?Ge     3
                                                            :
                                                 .‘.
                                                  ::           ;.
               I.                                    :
                                                           .           :
                                                                             .
             “1 t!srefore respectfully  request nn~opinion
       i from your degartmnt   as to the 1eOnlity of the use
       ! OS Cowty f*unds by the Comis8ioners1    Court of Dallas
       j Countyfor  the purchase of such ahtozobi&es.”
                    ..‘.
.             ,The gowts’a&d authority possessed by the Cozaissloners*
    Courts of Texas are only those ekgresslg, or by necessary implica-
    tion, coaferred by the Constitutloa and statutes or our &ate. 34
    Ter. Jur., p. 440, par. 67.

              A sareful exmination  of’ Title 61, V.A.C.S., concern-
    ing fees of o$fice, di~c10Sr~ IhO authority TOT the pUSChaSM Of’
    automobiles to bo used for the’purposes covered by,your inpuiryr

             By Article 3899(a), V.A.C.3., the ,Co~missionorsv Co&t   ’
    &y a&a   8: sheriff, WtiO’iS compensated On a fee basis, one or
    mre autombileti to be us8d in the discharge of his oflicial     : ,,
    duties.

               ‘By inbdlvisiin (b),‘saine &iole,        vJ&ero.sucli’sherifr’s :
    aompenoatiou is 0n.a salary basis, the Coamissioner8t court may
     allow one‘or aor% outoxobiles t0 he-used ia the diSChaZ~8          Of   _’
     his orficial b&nessr       "                    ..         :
                 ..
                The &oVisio&     of said foregoin~:!subdivisions ~oi said
     ;rrticl% 30889 apply to counties having a population    .., o< le8S ,thara
     190,000 lohrrbitonts. ;         ~.                  ,;+ ‘..,”   ;.
                                                  .~,..-‘v.
                In couuties having a po.mlatl6z in excess of 190,OOQ
     ldtubitauts, the Comissionors*.Court       my allow the shsriZf om or
     &me autombiles     t.9 h% uqed’by hix or his deputies in the dischsrge
     Of his officiul   duties.    Said c ourt, In-such counties, may also
     al&m the District ittorney.or Criminal District kttornqy one or
     =DTe autombilsa    to be used by hb in the discharge’of his of-            I
    .fiCial duties. ut. 3912-e (L).,V. A. c. b.

                No other Statutorp or constitutional authority elifits,
    so.far as we have been able to asoertaizi, whereby a 6omuissioner8*
    Court nay furnish or allolv an autoxobilc ror the use bi’ any county
    Or district   Officials; other than those hcrelnabove listed.

               It is a fatiliar rule of construction that the spe~ifi-
     eetioilof one partioultir class, exaludcs all other classes. State
    .*o gspel, (CRY. ~pp.) 61 3, ii. (Zd) 149. Also see 39 Tax. Jur.,
     2* lW, p1.r. 100, in which the “exprcssio unius” rule (the exgres-
     sioa of one thing is exolusive of another) Is discussed.   346
                                                                       ..
                                                                                                   L I
                                                                                                             “64.
    Dooorabla   ChArius d. Tosoh,          Daze 4
                                                                                              -I         _


.




                                                                       . .
                                                                             .   ,                            :



     rule of construction      clearly   has application      to ‘the questions
     now under coneidoration.         The Legislature     has, by General lsw,
     only designzted txo classes of officers           th:lt might be allowed
     autozobilcs   for official     use by the Co-missioners’        Court.    They
    .are’shoriffs    2nd certain Dletrict      r.ttorncys or Crizfnol      District
     attorneys 93 afores.aid.       ?lot having so designated       any other of-
     ficer or officnrs    to v~ihom tho Co:~~lasioncrsf       Court might furnish
     01 allow nutombiles      for official     U30, the Legislature      hm granted.
     so authority by general low to said Court to furnish or nllow
     autombilos    for such use to any offlcisl3          other than those al-
     ready na:acd.

                be are not unmixldful of   the prov~iaions of H. B.’ 744,
    Chap. 392, 48th Legisl.3ture, which acmda        Seotfon 4 ofthe
    Dallas County Road Low as previously      written.     Fe are also
    aware or the fact that .there are other special% road ICVJS ai-
    fecting numrous counties     in Texas;    These special road laws,                                        ..
    however, hove no application    to the questions      submitted.
                It   is thS8fOro         the.‘o?inion     of   thls~ depart&t                that,
    thi Cogcdssioners~     Court 6f Dallas County is without                         suthority
    to purchase, automblles        for     any .of the purposes        mentiohed              in ...,
    your cozlunlcatiop,

                                                               Yours   v&y           truly

                                         .'             ATkWEY     GiNZiW, OF T&AS




                                                                   L. 8. Flevdleri-
                                                                         Assistant




                                                                   .




                                                   -
                                                   _.


                                                                                              COMMn-r&E